         Case 1:14-cr-00074-LM Document 71 Filed 07/02/21 Page 1 of 2




                            UNITED STATES DISTRJCT COURT
                             DISTRJCT OF NEW HAMPSHIRE

UNITED STATES OF AMERJCA             )
                                     )
~                                    )     Case No. l:14-CR-74-01-LM
                                     )
JOSHUA FIELDS                        )

                  DEFENDANT'S MOTION TO WITHDRAW
       MOTION FOR RELEASE OF FUNDS - COURT DOCKET MOTION NO. 63

       NOW COMES the Defendant, Joshua Fields, by and through counsel, Jaye L. Rancourt

and hereby notifies the Court of his intent to Withdraw his Motion for Release of Funds, Court

Docket Motion No. 63.

       IN SUPPORT OF THIS MOTION it is stated as follows:

       1.      Upon information and belief the funds requested to be released by and through

Motion for Release of Funds which is docketed as Docket Entry 63 is no longer needed as these

funds have been released to Mr. Fields.


                                                  Respectfully submitted,
                                                  Joshua Fields, Defendant
                                                  By and through his attorneys


Date: July 2, 2021                                /s/ Jaye L. Rancourt
                                                  Jaye L. Rancourt, Esquire
                                                  NHBA# 14235
                                                  Brennan, Lenehan, Iacopino & Hickey
                                                  85 Brook Street
                                                  Manchester, NH 03104
                                                  T: (603) 668-8300
                                                  F: (603) 668-1029
                                                  jrancourt<w,brennanlenehan.com




                                              1
        Case 1:14-cr-00074-LM Document 71 Filed 07/02/21 Page 2 of 2




CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing Motion to Withdraw Motion for Release
of Funds - Court Docket Motion No. 63 has been forwarded, even date herewith, and in the manner
specified herein: electronically served through ECF: Assistant United States Attorney Seth
Aframe, United States Attorney's Office, James C. Cleveland Federal Bldg., 55 Pleasant St., Room
352, Concord, New Hampshire 03301-3941 and U.S. Probation.



                                                     Isl Jaye L. Rancourt
                                                   Jaye L. Rancourt, Esquire




                                               2
